           Case 2:16-cv-03778-JS Document 57 Filed 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TARIQ WYATT                                   :       CIVIL ACTION
                                               :
    v.                                         :       No. 16-3778
                                               :
 MUNICIPALITY OF COMMONWEALTH                  :       (consolidated with Civil Action
 OF PHILADELPHIA, et al.                       :       No. 14-1205)

                                          ORDER

         AND NOW, this 31st day of March 2021, upon consideration of Defendant City of

Philadelphia’s Motion to Dismiss for Failure to Prosecute and Motion for Summary Judgement,

and pro se Plaintiff Tariq Wyatt’s opposition, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 49) is GRANTED. Judgment is entered in

favor of Defendants.

         The Clerk of Court is DIRECTED to mark this case as CLOSED.



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
